PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
HANSSON, Henrik
Application No. 15/738,596
Filed: 21 Dec 2017
For: DEVICE FOR FIXATION OF BONE FRAGMENTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 11, 2021, to revive the above-identified application.  

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of James L. Tarolli appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled, "Renewed Petition under 37 CFR 1.137(a)".  No further petition fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 U.S.C § 704.  

The above-identified application became abandoned for failure to timely file a proper reply to the Final Office action mailed June 1, 2020.  This Office action set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136 were obtained.  Accordingly, the application was abandoned on September 2, 2020.  The Office mailed a Notice of Abandonment on December 22, 2020.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item (1) above.

A proper response to a Final Office action consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (and the required fee), or (4) a continuing application.  Here, the Examiner has determined that the after final amendment submitted with the instant petition does not place the application in condition for allowance.  (See enclosed Advisory Action).   As a result, the present petition cannot be granted at this time.  
An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). Since the $1480.00 submitted on February 11, 2021 was subsequent to the maximum extendable period for reply, this fee is not due and the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request.
Further correspondence with respect to this matter should be addressed as follows:

y mail:			Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand: 		Customer Service Window
			Mail Stop Petitions 
			Randolph Building 
			401 Dulany Street 
			Alexandria, VA  22314

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet: 		EFS-Web1



Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.
	



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



Attachment: 	Advisory Action before the Filing of an Appeal Brief



    
        
            
        
            
    

    
        1 http;//portal.uspto.gov  (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)